Ks!Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
The amendment filed 11/18/2022 has been entered. Claims 1-15 remain pending in the application. Regarding the amended claims, Applicant argues:
…while Mole describes correcting for differences between simulated workpiece thickness and target thickness, Mole does not appear to specifically determine or correct for differences between the target surface geometry of a visible side of the workpiece and the simulated surface geometry of the visible side due to thinning.
This is a non-trivial distinction, because while Mole may ensure the workpiece has the target thickness or overall geometry, that may be overkill when all that is necessary for adequate production is to ensure that the surface geometry of a visible side is not altered due to thinning.
(Response filed 11/18/2022, [page 7 paragraphs 2-3]). 
Examiner disagrees. Mole teaches the amended limitation as claimed:
(A4) comparing the forming geometry with a predetermined target geometry to determine a difference between the forming geometry and the target geometry due to a change in a local area thickness of the workpiece, wherein the forming geometry and the target geometry are each surface geometries of a visible side of the workpiece; and
(Amended Claims filed 11/18/2022, [claim 1 lines 11-14]).
In FIG. 1, Mole teaches a process for determining and correcting based on deviation vectors, (Mole [page 1675]), and in FIG. 4, Mole teaches the deviation vectors are based on the “control surface geometry”, (Mole [page 1677]). The control surface geometry may be used to refer to the outer surface, (Mole [page 16745 col 1 paragraph 1 lines 2-4]), which is the visible region/outer skin as described by the specification (Specification [0003] lines 5-6). The deviation vector teaches the entire amended claim limitation above because the deviation vector is a comparison between the two surfaces, as claimed, and accounts for changes in local area thickness, ([page 1674 col 2 paragraph 4 lines 6-7]).
	It’s true that Mole initially describes Gtool, Gref, and Gact as point topologies related to the tool geometry, reference product  geometry, and actual product geometry, respectively ([page 1675 col 1 paragraph 2 lines 4-8]), but the following sentence clarifies that Gref, is a control surface of the reference product, and csGact is a control surface of the actual product, ([page 1675 col 1 paragraph 2 lines 8-12]). The forming geometry as a surface geometry of a visible side of the workpiece is taught by csGact, whereas the “overall geometry” as argued by applicant is taught by G, ([page 1675 col 1 paragraph 2 lines 12-14]). FIG. 4 teaches the amended limitation by locally comparing this control surface csGact with the corresponding points of the control surface of the reference product Gref  in each deviation vector ([page 1677]). For more information see eq. (11), which shows how to calculate the position vectors csPki of the control surface geometry csGkact, ([page 1676 col 2 paragraph 5 lines 10-13]), and the following explanation, where the deviations dki of the individual points csPki of the control surface of the actual product geometry csGkact are calculated as the distance normal to the reference product geometry Gref, ([page 1676 col 2 paragraph 6 lines 1-5]).
	Applicants arguments are directed to amended limitations, which are taught as described above. Updated prior art rejections are provided in the body of the office action below.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15 line 2, “a method” should read “the method” because the method was already introduced in claim 1 line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,353,768 (Karafillis) in view of U.S. 2019/0291163 (Birkert) in further view of "A 3D forming tool optimisation method considering springback and thinning compensation" (Mole).
With respect to claim 1, Karafillis teaches A method for designing a first forming element for a forming tool that is intended for forming workpieces and includes the first forming element and at least one second forming element, the method comprising the actions of (see generally FIG. 3, [col 3 ln 27]-[col 7 ln 59]): (A1) providing first data, characterizing the element geometry of the first forming element (inputs to the finite element model 300 include a precise geometrical model of forming tools, [col 3 ln 43-45]; forming tools include die 114, [col 3 ln 7-8]); (A2) providing second data, characterizing the element geometry of the second forming element (inputs to the finite element model 300 include precise geometrical model of forming tools, [col 3 ln 43-45]; forming tools include punch 120, [col 3 ln 7-8]); (A3) by way of an electronic computing device, carrying out a forming simulation on the basis of the first and second data, a forming of a workpiece that is brought about by way of the forming elements being simulated by way of the forming simulation and a forming geometry of the workpiece resulting from the forming simulation being calculated (FEM 300 models behavior of the workpiece 116 based on various inputs, [col 3 ln 30-31]); and changing at least the first data (after determination of final workpiece state, user can modify shape of the forming tools, [col 7 ln 46-48]; [col 7 ln 53]; forming tools including die and punch, [col 3 ln 7-8]).
Karafillis does not teach (A4) comparing the forming geometry with a predetermined target geometry to determine a difference between the forming geometry and the target geometry due to a change in a local area thickness of the workpiece, wherein the forming geometry and the target geometry are each surface geometries of a visible side of the workpiece; and (A5) if the determined difference exceeds a predetermined threshold, changing at least the first data to account for the difference due to the change in the local area thickness of the workpiece.
However, Birkert teaches (A4) comparing (maximum perpendicular distance ABS in relation to the first configuration K1 is calculated, [0069] lines 5-7; in first iteration, perpendicular distance ABS in relation to the zero geometry K1 is reduced from 13.8 mm to 4.2 mm, [0070] lines 13-15); and (A5) if the determined difference exceeds a predetermined threshold, changing at least the first data (in first iteration, difference determined of about 4mm, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements of + or - 0.5 mm, [0072] lines 1-14; stated again at [0117] lines 18-22).
Neither Karafillis nor Birkert teaches (A4) comparing the forming geometry with a predetermined target geometry to determine a difference between the forming geometry and the target geometry due to a change in a local area thickness of the workpiece, wherein the forming geometry and the target geometry are each surface geometries of a visible side of the workpiece; OR to account for the difference due to the change in the local area thickness of the workpiece.
However, Mole teaches (A4) comparing the forming geometry with a predetermined target geometry to determine a difference between the forming geometry and the target geometry (“computing the deviation of vectors d^k_i” from FIG. 1, [page 1675], where deviation is between control surface of the reference product and the control surface of the actual product as shown in FIG. 4, [page 1677]; labels csGact and Gref defined, [page 1675 col 1 paragraph 2 lines 8-14]) due to a change in a local area thickness of the workpiece ((the E-DA-3D tool optimization process is different than E-DA method because it takes into account actual wall thickness in addition to springback, [page 1674 col 2 paragraph 4 lines 6-7]; meaning the impact of thinning of the sheet metal is considered during the forming process, [Abstract] line 5), wherein the forming geometry and the target geometry are each surface geometries of a visible side of the workpiece (control surface geometry may be used to refer to the outer surface, [page 16745 col 1 paragraph 1 lines 2-4]; which is the visible region/outer skin as described by the specification, Specification [0003] lines 5-6), and to account for the difference due to the change in the local area thickness of the workpiece (Case B is an example that compensates for thinning specifically, [page 1679 col 1 paragraph 3 line 5]; see FIG. 12(c) that shows results with respect to product wall thickness, [page 1681]).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis in view of Birkert with Mole with because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis in view of Birkert discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]) and teaches comparing these nodal positions to see if the deviations are within a threshold tolerance (compare FIG. 7 and FIG. 16, where + or - .5mm is within tolerance, Birkert [0120]). Karafillis recognizes the problem of excessive thinning, (Karafillis [col 1 ln 21]), and provides a message in such cases, (Karafillis [col 7 ln 38]), but the two references combined do not provide an explicit teaching of how to modify the mold parts to  counteract the thinning. Mole provides a motivation to solve the combined problem of springback and thinning, (Mole [page 1673 col 1 paragraph 1 line 6]; and provides a specific solution to the problem that uses deviations similar to Birkert, but also includes 3D geometries, (FIG. 1 of Mole [page 1675]; as applied to Case B: cup forming, [page 1679 col 1 paragraph 3 line 1]-[page 1685 col 1 paragraph 2 line 4]; perform optimization procedure described in Section 3, [page 1680 col 2 paragraph 2 line 3]; identify maximal product deviation d_max; and when this deviation is larger than the prescribed tolerance d_tol, the optimisation loop is continued, [page 1675 col 2 paragraph 1 lines 4-6]; see decision box in FIG. 1, [page 1675]). A person having skill in the art would have a reasonable expectation of successfully modifying molds parts to counteract the thinning of Karafillis in view of Birkert by modifying Karafillis in view of Birkert with the springback and thickness calculations of Mole (see FIG. 12, Mole [page 1681]). Therefore, it would have been obvious to combine Karafillis in view of Birkert with Mole to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1 as noted above. Karafillis further teaches wherein after act A5, acts A1 to A3 are carried out once again, the first data changed in act A5 being used as the first data (as shown in FIG. 3, arrow starting from bottom box "Modify forming tool shape" going back up to CAD system 340, shows all steps being repeated after modifying the forming tool).
Karafillis does not teach wherein after act A5, acts A4 are carried out once again.
However, Birkert teaches wherein after act A5, acts A4 are carried out once again (difference determined of about 4mm which exceeds + or - 0.5 mm requirement, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements, [0072] lines 1-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). The iterative procedure is found in both Karafillis (Karafillis, see looping arrows in FIG. 3, and reference to subsequent operations [col 7 ln 40]) and Birkert (compensation loops, [0072] line 3; see also [0117] lines 18-22), so the comparison step (A4) of Birkert is clearly repeatable, (Birkert, [0070] lines 13-15; see also [0117] lines 18-22). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 2 as noted above. Karafillis further teaches wherein after the repetition of acts A1 to A4, act A5 (changing of the first data) is carried out once again (as shown in FIG. 3, arrow starting from bottom box "Modify forming tool shape" going back up to CAD system 340, shows all steps being repeated after modifying the forming tool, including last box "modifying forming tool").
Karafillis does not teach wherein after the repetition of acts A1 to A4, act A5 (comparison exceeds predetermined threshold) is carried out once again.
However, Birkert teaches wherein after the repetition of acts A1 to A4, act A5 (comparison exceeds predetermined threshold) is carried out once again (difference determined of about 4mm which exceeds + or - 0.5 mm requirement, causing two compensation loops that change the active surface of the forming tool until within the dimensional requirements, [0072] lines 1-14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). The iterative procedure is found in both Karafillis (Karafillis, see looping arrows in FIG. 3, and reference to subsequent operations [col 7 ln 40]) and Birkert (compensation loops, [0072] line 3; see also [0117] lines 18-22), so the comparison step (A5) of Birkert is clearly repeatable, (Birkert, [0072] lines 1-14; see also [0117] lines 18-22). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, the Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold.
However, Birkert teaches wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold (maximum perpendicular distance ABS in relation to the zero geometry (first configuration K1) is used, [0070] lines 13-15; with tolerance requirement of + or - 0.5 mm, [0072] line 14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 3, as noted above. Karafillis does not teach wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold.
However, Birkert teaches wherein a difference between a surface of the forming geometry and a surface of the target geometry is used as the predetermined threshold (maximum perpendicular distance ABS in relation to the zero geometry (first configuration K1) is used, [0070] lines 13-15; with tolerance requirement of + or - 0.5 mm, [0072] line 14; see also [0117] lines 18-22).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side.
However, Birkert teaches wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side (FIG. 7 shows for various regions of a visible feature of the finished component with locally available deviation distances of the final geometry actually achieved in relation to the desired target geometry after three compensation loops, [0073] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 5, as noted above. Karafillis does not teach wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side.
However, Birkert teaches wherein the target geometry characterizes a visible side and/or a side of the workpiece different from the visible side (FIG. 7 shows for various regions of a visible feature of the finished component with locally available deviation distances of the final geometry actually achieved in relation to the desired target geometry after three compensation loops, [0073] lines 1-4).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and then calculating maximum perpendicular deviation (Birkert [0069] lines 1-7). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified.
However, Birkert teaches wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified (deviation vectors ABV are calculated from K1 mesh nodes to corresponding K2 mesh nodes, and then correction vectors KV are calculated by geometrical inversion, with each vector being a local modification, [0068] lines 1-16; which is the eventual active surface of the forming tool, [0072] lines 5-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 2, as noted above. Karafillis does not teach wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified.
However, Birkert teaches wherein when changing the first data, a surface is locally modified in an area of allowance, so that the target geometry is locally modified (deviation vectors ABV are calculated from K1 mesh nodes to corresponding K2 mesh nodes, and then correction vectors KV are calculated by geometrical inversion, with each vector being a local modification, [0068] lines 1-16; which is the eventual active surface of the forming tool, [0072] lines 5-6).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 8, as noted above. Karafillis does not teach wherein a strip of allowance is added in the local modification.
However, Birkert teaches wherein a strip of allowance is added in the local modification (calculation of deviation vector field, [0049] line 3 - vector field meaning local modifications; inversion then calculated, [0049] lines 8-10; inversion used as reference point for compensation surface area, which is then specified as the active surface of the forming tool, [0050] lines 21-25; for example, compare K3 from FIG. 4 with K1 where area under hat of K3 is larger than zero geometry K1).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 11, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 9, as noted above. Karafillis does not teach wherein a strip of allowance is added in the local modification.
However, Birkert teaches wherein a strip of allowance is added in the local modification (calculation of deviation vector field, [0049] line 3 - vector field meaning local modifications; inversion then calculated, [0049] lines 8-10; inversion used as reference point for compensation surface area, which is then specified as the active surface of the forming tool, [0050] lines 21-25; for example, compare K3 from FIG. 4 with K1 where area under hat of K3 is larger than zero geometry K1).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24). A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 12, Karafillis in view of Birkert in further view of Mole teaches all of the claimed limitations of claim 8, as noted above. Karafillis does not teach wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously.
	However, Birkert teaches wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously (FIG. 4 shows a geometrical compensation of the active surfaces of the tool on the basis of a purely mathematical inversion of the deviation vector field in the third configuration K3, which has more area under the hat that the first configuration K2 and has a continuous profile from the left side to the right side, [0070] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24), which has the result of forming a continuous profile as in FIG. 4, [0070] line 7. A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 13, Karafillis in view of Birkert in further view of Mole teaches all of the limitation of claim 10, as noted above. Karafillis does not teach wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously.
	However, Birkert teaches wherein a transitional area, in which the area of allowance and the remaining surface merge with one another, is formed continuously (FIG. 4 shows a geometrical compensation of the active surfaces of the tool on the basis of a purely mathematical inversion of the deviation vector field in the third configuration K3, which has more area under the hat that the first configuration K2 and has a continuous profile from the left side to the right side, [0070] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that computes the stresses and strains of workpiece nodal positions at discrete time increments (Karafillis [col 3 ln 27-42]), but doesn’t teach comparing these nodal positions to nominal/target geometry to see if the deviations are within a threshold tolerance. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert provides an aggregate method to measure the regional differences by taking deviations between multiple corresponding nodes and calculating the inverse (Birkert [0068] lines 1-9, 23-24), which has the result of forming a continuous profile as in FIG. 4, [0070] line 7. A person having skill in the art would have a reasonable expectation of successfully standardizing how to change the forming tools in the system of Karafillis by modifying Karafillis with the deviation calculations of Birkert (Birkert [0068]-[0073]). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	With respect to claim 14, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis further teaches wherein a punch is used as the first forming element and a die is used as the second forming element (forming tools including die and punch, [col 3 ln 7-8]).

	With respect to claim 15, Karafillis in view of Birkert in further view of Mole teaches all of the limitations of claim 1, as noted above. Karafillis does not teach the forming element being produced by way of a method according to claim 1.
However, Birkert teaches the forming element being produced by way of a method according to claim 1 (We also provide a method of producing a forming tool having an active surface that engages the workpiece to be formed, [0059] lines 1-8).
It would have been obvious to one skilled in the art before the effective filing date to combine Karafillis with Birkert because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Karafillis discloses an FEM system and method that forms a workpiece using forming tools which implies producing the forming tools to form the workpiece (Karafillis [col 7 ln 57-58]). Although Karafillis does not directly teach producing the forming tools to create the workpiece, producing the workpiece provides a motivation to create tools to create the workpiece. Birkert teaches that under large spring-back, compensation techniques cause regional deviations between zero geometry and compensated geometry, (Birkert [0012] line 1 – [0013] line 5). Birkert fills this motivation by teaching a method of determining an active surface of a forming tool for producing a complex formed part with a target geometry by performing a drawing type of forming process on a workpiece, a method of producing a forming tool, a method of producing a complex formed part and also a computer program product, (Birkert [0001] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully producing the forming tools in the system of Karafillis by modifying Karafillis with the producing step of Birkert (Birkert [0059] line 1). Therefore, it would have been obvious to combine Karafillis with Birkert to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE102004054679A1 (Arbesmeier) – teaches forming process can lead to stretching (sheet metal becomes thinner) and thickening (sheet metal becomes thicker or wavy) over the course of the workpiece, [0003] lines 1-2; further teaches results of this deep-drawing simulation having locally different distances to the surface on the punch side, corresponding to the locally different sheet metal thickness of the formed workpiece, [0019] lines 1-3; “the sheet metal thickness of a workpiece being taken into account as a distance dimension when forming the respective engraving of these tool parts, characterized in that locally different distance dimensions are taken into account, which result from stretching and/or thickening of the workpiece (3) during forming”, [claim 1] lines 2-5.
U.S. 2012/0123579 A1 (Kubli) – As shown in FIG. 2, compute and display information on problem zones; additionally teaches that geometry of tools for forming the part may be modelled and simulated for this “problem zone” analysis, [0088] lines 15-17.  
WO2014128023A1 (Smeyers) - Fig. 2 shows on the left side a diagram for a section (in x/y-direction) of a prior art sheet at a sharp character line. It becomes obvious that the curvature of the outer face is significantly lower than the offset (amount of sheet thickness) of the inner curvature is expected, [page 7 paragraph 5 lines 1-4].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148